UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5105



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID M. KISSI; EDITH TRUVILLION KISSI,

                                          Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (03-
cr-473-PJM)


Submitted:   July 9, 2007                 Decided:   August 2, 2007


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David M. Kissi, Edith Truvillion Kissi, Appellants Pro Se.
Christopher Bowman Mead, LONDON & MEAD, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David M. Kissi and Edith Truvillion Kissi seek to appeal

the district court’s order finding them in criminal contempt and

imposing sentences upon them.               Subsequent to the filing of the

Kissis’       notice   of   appeal,   the    district    court    vacated   their

sentences and referred the matter to the United States Attorney’s

Office.       It does not appear that further action has been taken

either by the United States Attorney’s Office or the district

court.

               This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen    v.    Beneficial    Indus.   Loan    Corp.,    337   U.S.   541   (1949).

Because the district court vacated the sentences imposed upon the

Kissis, the order they seek to appeal is neither a final order nor

an appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED




                                      - 2 -